Title: Amended Credentials of the Massachusetts Delegates, 4 February 1777
From: Massachusetts Council
To: Adams, John


     
      State of Massachusetts Bay
      In the House of Representatives Feby 4–1777
     
     Whereas the Commission given the Delegates in Congress Representing this State, by a Resolve of the Tenth of December last, Confines the exercise of their Representation and Powers to any three or more of them from which many Inconveniences may arise, and their Vote in Congress may be lost, on any Question when only two are present, one may Controul two when three are present and the same Effect take place. It is therefore Resolved, that any two or more of said Delegates Representing this State in Congress being the major part present, be and hereby are vested with all the powers with which any three or more of said Delegates were vested by the said Resolve of the Tenth of December last, and the Secretary is hereby Directed as soon as may be to furnish each of the Delegates from this State with an Attested Copy of this Resolve.
     
      Sent Up for Concurrence
      J Warren Spkr
     
     
     In Council Feby 4, 1777
     Read and Concurred
     
      J Avery Dpy Secy
     
     
     A True Copy
     
      Attest. John Avery Dpy Secy
     
    